ON REHEARING.
Beck, P. J.,
dissenting. Though I am the writer of the opinion which has been handed down in this case, I have reached' the conclusion, upon further consideration, that certain of the questions propounded by the Court of Appeals should have received a different answer from that given in the opinion as it stands. I do not dissent from the holding that- the insured, designated as P. in the- question, under the circumstances set forth continued to have an insurable interest in the property. It is true that several of the cases cited to support that part of the opinion differed from the present case in many respects, and that the doctrines which they lay down were-to a certain extent obiter; but I thought, upon examining the eases, and still think, that the doctrines laid down were sound, as touching the question of P/s insurable interest in the property. But I do not think that he continued to have an interest in the policy of insurance after the transfer of the property and the policy. While he continued to have an insurable interest, that interest was not insured. I do not think, when the property insured was destroyed by lire, that P. could have possibly maintained, at law or in equity, a suit for any part of the insurance money; and that for the reason he had no insurance upon his interest in the property. As the policy finally stood, the assignee K. was the sole owner of the policy, except as to S., *763wbo held the legal title to the property by virtue of a loan deed. ifWhere an assignment of the policy to a purchaser of the insured property has been duly assented to by insurer, a new and independent contract arises between the insurer and assignee.” This statement of a general principle is taken from 26 C. J. 134, § 157, and is supported by decisions of the courts of last resort in many States. And I am of the opinion that the application of that principle in this case requires a different answer to the questions propounded by the Court of Appeals, other than that as to whether P. continued to have an insurable interest in the property.
Mr. Justice Gilbert concurs in this dissent.